                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

TRIMAINE BALLARD                                           CIVIL ACTION NO. 20-0271

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

SHERIFF JAY RUSSELL, ET AL.                                MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation [4] of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Trimaine Ballard’s

claims are DISMISSED as frivolous and for failing to state claims on which relief may be

granted.

        MONROE, LOUISIANA, this 9th day of April, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
